Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gonzales March appeals the district court’s order dismissing his Fed.R.Civ.P. 60(b) motion, after construing it as an unauthorized successive 28 U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. March, Nos. 3:08-cr-00590-CMC-6; 3:12-cv-01977-CMC; 3:10-cv-70294-CMC (D.S.C. May 7, 2015). We deny March’s motion to supplement a request for a certificate of appealability as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.